TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00540-CV



                                           In re J. C.




                  ORIGINAL PROCEEDING FROM BURNET COUNTY


                           MEMORANDUM OPINION


               Relator J.C.1 filed a petition for writ of mandamus seeking to vacate the trial

court’s temporary order appointing the Department of Family and Protective Services as

temporary managing conservator of her child. After considering the petition, the Department’s

response, and the record, we deny the petition. See Tex. R. App. P. 52.8(a).



                                             __________________________________________
                                             Edward Smith, Justice

Before Chief Justice Byrne and Justices Baker and Smith

Filed: January 13, 2021




       1 We refer to relator by her initials because the underlying proceeding involves her minor
child. See Tex. R. App. P. 9.8(b).